September 1, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           FREDA WHITE, Appellant

NO. 14-15-00458-CV                          V.

                  PRIMOSE AT HERITAGE PARK, Appellee
                    ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on May 11, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Freda White.


      We further order this decision certified below for observance.